     Case 3:16-cv-00456-MMD-CLB Document 96 Filed 07/27/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
1
                                      DISTRICT OF NEVADA
2
3
      TANIKO SMITH, et al.                               Case No. 3:16-CV-0456-MMD-CLB
4
                                           Plaintiffs,   ORDER
5
             v.
6
      ISIDRO BACA, et al.,
7
                                       Defendants.
8
9
            Before the Court is Plaintiffs’ motion to terminate law student admission of Casey
10
     Turi. (ECF No. 93.) The court orders counsel for Plaintiff to file, under seal, the following
11
     information: 1) the last known address, telephone number(s), and email address(es) of
12
13   Casey Turi, and 2) the name and contact information for the representative at Legal Aid

14   of Southern Nevada who assisted with the pro bono appointment and placement of Ms.
15
     Turi with counsel for Plaintiff in this case. This information shall be filed on or before
16
     Monday, August 2, 2021.
17
            DATED: July 27, 2021.
18
19                                              ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
